FILED
                              NOT FOR PUBLICATION                           AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERMAN TELLO TORRES;                             No. 08-72150
ALEJANDRA LUGO LUJANO,
                                                 Agency Nos.      A096-069-727
               Petitioners,                                       A096-069-728

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 2, 2011 **

Before:        LEAVY, IKUTA, and N.R. SMITH, Circuit Judges.

       German Tello Torres and Alejandra Lugo Lujano, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We dismiss in part and

deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that the

motion to reopen’s additional evidence of hardship was insufficient to establish a

prima facie case of the hardship required for cancellation of removal. See

Fernandez v. Gonzales, 439 F.3d 592, 600-603 (9th Cir. 2006).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on the new evidence regarding violence in Mexico because

petitioners did not demonstrate prima facie eligibility for the relief sought. See

Toufighi, 538 F.3d at 996-97; see also Cano-Merida v. INS, 311 F.3d 960, 965-66

(9th Cir. 2002).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    08-72150